Citation Nr: 0311033	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which the RO granted service 
connection for a left foot disability with an evaluation of 
10 percent effective August 4, 1999.  The veteran filed a 
timely notice of disagreement.  A statement of the case 
(SOC), which continued the 10 percent evaluation, was issued 
in July 2002.  The veteran subsequently perfected an appeal 
as to that issue.  

In this decision, the Board has re-characterized the issue, 
which had been certified on appeal as simply an increased-
rating issue, in order to comply with the decision of the 
United States Court of Appeals for Veteran Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), in November 2000, substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)).  The statute also revised 
the former section 5107(a) of title 38, United States Code, 
to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority conferred by 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  Consistent with the new duty-to-assist regulations, 
after reviewing the veteran's case, the Board determined that 
the following additional evidentiary development was needed 
prior to final appellate consideration of his claim, as set 
out in an internal development memorandum, as follows: 

Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a podiatry examination.  The claims 
folder must be provided to the examiner for 
review in conjunction with the examination.  
All necessary tests should be conducted, such 
as range of motion studies and strength 
tests, and the examiner should review the 
results of any testing prior to completion of 
the report.  (It is recommended that X-ray 
films of the veteran's left foot be 
accomplished.)  The examining podiatrist and 
the radiologist should render diagnoses of 
all current pathology of the left foot found 
to be present and provide a comprehensive 
report, including a complete rational for all 
conclusions reached.
The report of the podiatry examination should 
include a description of the effect, if any, 
of the veteran's pain on the function and 
movement of the left foot.  Specifically, the 
examiner should provide complete and detailed 
answers in the examination report to the 
following questions, which are directed 
toward matters expressly for consideration 
under 38 C.F.R. §§ 4.40 and 4.45.  In 
responding to the following questions, it is 
requested that the examiner comment on the 
disability as follows:
(a) What is the extent of limitation on 
the ability to perform the normal working 
movements of the left foot with normal 
excursion, strength, speed, coordination, 
and endurance?  
(b) Is there any functional loss of the 
left foot and, if so, is any functional 
loss due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the veteran undertaking the 
motion?  
(c) Is there any evidence of disuse of the 
left foot and, if so, what is the nature 
of that evidence, e.g., atrophy, the 
condition of the skin, absence of normal 
callosity or the like?  
(d) Is there less movement than normal in 
the left foot and, if so, is it due to 
crepitus, ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, 
contracted scars, a combination of some or 
all of these, or some other cause? 
(e) Is there weakened movement of the left 
foot and, if so, is it due to muscle 
injury, divided or lengthened tendons, 
some combination of some or all of these, 
or some other cause? 
(f) Is there evidence of excess 
fatigability of the left foot? 
(g) Is there evidence of incoordination 
of, or impaired ability to execute skilled 
movements smoothly by, the left foot and, 
if so, is this the result of pain? 
(h) Is there evidence of pain on movement, 
swelling, deformity or atrophy of disuse 
of the left foot and, if so, is this the 
result of the service-connected condition? 
(i) Does the veteran have post-traumatic 
arthritis of the feet?

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."  
The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Thus, in light of this new judicial precedent, the Board is 
compelled to remand the veteran's case to the RO for review 
as to whether all the essential evidence needed to consider 
his claim has been obtained, and for issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since the previous, July 2002, SOC was 
issued.

In addition, in this case, the record reflects that the RO 
has not issued an evidence development letter consistent with 
the notice requirements of the VCAA with regard to the issue 
of an initial increased evaluation for a left foot 
disability.  The Court has indicated that 38 U.S.C.A. 
§ 5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), 
as recently amended, require VA to inform a claimant as to 
which evidence VA will provide and which evidence the 
claimant is to provide, and remanding where the RO failed to 
do so before transferring the case to the Board.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify any VCAA notice 
documents in the file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).


Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.    

2.  The RO may wish to review the claims 
files and the Board's requested 
development actions to ensure that all 
necessary evidentiary development is 
completed regarding the veteran's claim.

3.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
and the appellant's representative should 
be provided with an SSOC which contains 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal since 
the July 2002 SOC.  An appropriate period 
of time should be allowed for response.

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied, including VA re-
examination if warranted.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



